                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

RANDY KEITH KING II,                                                          PLAINTIFF
ADC #151751

V.                          CASE NO. 4:17-CV-709-KGB-BD

TIM RYALS and
HENRY POINDEXTER                                                           DEFENDANTS


                                         ORDER

        Lee Ellen Fowler, court-appointed counsel for Mr. King, has moved to withdraw

from her representation of Mr. King in this lawsuit. (Docket entry #28) For good cause,

the motion (#28) is GRANTED. The Clerk is instructed to terminate Ms. Fowler as

counsel of record for Mr. King.

        Attorney Robert Tellez, Tellez Law Firm PLLC, 3615 J.F.K. Boulevard, North

Little Rock, Arkansas 72116, telephone number (501) 353-2901, is hereby appointed, in

conformity with Rule 83.7 of the Local Rules for the Eastern and Western Districts of

Arkansas, to represent Plaintiff Randy Keith King II in all further proceedings in this

case.

        The Clerk of Court is directed to send Mr. Tellez a copy of this Order and Local

Rule 83.7. Counsel may access the file from CM/ECF. If counsel is unable to obtain a

copy of the file from CM/ECF, he should contact court staff at 501-604-5114, and a copy

of the file, or any portion requested, will be provided via compact disc free of charge.
       Under Local Rule 83.7, Mr. Tellez has 21 days to make written application to

withdraw, if there is good cause for his withdrawal; otherwise, the appointment will be

effective.

       IT IS SO ORDERED, this 24th day of April, 2019.


                                         ______________________________________
                                         UNITED STATES MAGISTRATE JUDGE
